No. 88-123
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1988



IN RE THE MARRIAGE OF
SHEILA G. LYMAN,
                Petitioner and Appellant,
         and
CHARLES E . LYMAN,

                Respondent.




APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The Honorable Robert Holter, Judge presiding.
COUNSEL OF RECORD:

         For Appellant:
                Warden, Christiansen, Johnson & Berg; Gary R.
                Christiansen, Kalispell, Montana
         For Respondent :
                Hash, Jellison, O'Bri-en & Bartlett; M. Dean Jellison,
                Kalispell, Montana



                                   Submitted on Briefs:   July 14, 1988
                                    Decided: August 18, 1988

Filed:         I8



                                  Clerk
Mr. Justice John C.    Sheehy delivered the Opinion of the
Court.




     Sheila Lyman appeals from the judgment of the District
Court of the Eleventh Judicial District, Flathead County,
which denied her petition to modify a prior dissolution
decree. We affirm.
     The issues before the Court are:
     1. Did the District Court err when it concluded there
was insufficient evidence of fraud to justify setting aside
the parties' dissolution decree?
     2. Was the District Court's failure to increase the
amount of child support originally ordered clearly erroneous?
     Charles Lyman (Husband) and Sheila Lyman (Wife) were
married in Skokie, Illinois on June 20, 1 9 6 4 . Three children
were born of the union but only two remained minors when the
marriage was dissolved in 1 9 8 4 .  One child remained at home
during the instant controversy.
     During the course of the marriage, Husband controlled
the family finances.       Husband testified that it was
traditional in his family that spouses were not made aware of
financial matters and that he followed that practice.
Consequently, Wife was not fully informed about the family's
income or assets.
     The controversy at hand arises as a result of Wife's
purported lack of knowledge.        Prior to the entry of the
dissolution decree, Wife initiated discovery procedures
designed to determine Husband's financial worth.             She
requested, inter alia, a list of debts and of assets,
information concerning the lease on a Godfather's Pizza
establishment, information concerning a beer and wine
license, the parties' 1983 joint income tax return, and.
financial information about Husband's Mother. However, the
parties entered into a separation agreement before the
information was fully delivered.
     It provides, in pertinent part:
     13. The parties have agreed upon an equitable
     division of the marital estate which division is
     reflected on Exhibit A hereto.      The division has
     been predicated on an agreement which reflects the
     unique circumstances of this case in that Husband
     - - - - been the beneficiary of certain trusts
     is and has -
     and family gifts which have enhancyd the ability to
     accumulate the marital estate and which aqreement
     consists of the parties agreeing that wife would
     make no claim to anv interest - - trusts or
                   -   d
                                        in the
     gifted-property   and Husband would concede - -E
                                                  that t
     assets reflected on said Exhibit be treated as
     resulting - - equal contribution of both
                      7   -



                  from the
     parties. For reasons of privacy, the saidExhibit
     does not contain the values agreed upon for the
     various assets; however, the parties have agreed
     upon values and the division amounts to an equal
     division of the marital assets between the parties.
     Exhibit B to the copies retained by the parties
     reflects the agreed values.     It is further agreed
     that Husband shall have a right of first refusal to
     meet the terms of any salg of the lot owned by
     Sheila and      located  adjacent to     the   family
     residence.
    14. In accordance with the provisions of Sec.
    40-4-201 M.C.A., it is agreed that the terms of
    this agreement, other than custody, support and
    maintenance matters, shall not be set forth in the
    Decree to be entered by the Court, but the Court
    may identify this agreement and shall have found
    the same not to be unconscionable, reserving the
    power to enforce its terms by all remedies
    available for enforcement of a judgment.    Except
    for   terms relatin     to
    fiitation - - ch?ldr~n, this agreement
               of the
               w                              &
                                support, custod     or
                                                   n z
    - modified
    be             the Court.
    15.     Each of the parties hereto - -has been
    represented &-counsel   - their choice - -
                            of             and each
    agrees that there - - - reliance -
                          has been no            on
     representations b~ the other in reaching this
     agreement.   Each Party - - access - -
                                has haT           to such
     information - - deemed necessary - - arrived
                 as was                   and has
     - - independent judgment - - - equitableness
     at an                        as to the
     and reasonableness - - arrangement effected
                         of the
     hereby. (Emphasis added. 1
     The agreement and property settlement awarding each
party in excess of $500,000 in assets was subsequently
adopted by the District Court. Wife now seeks to modify the
property, maintenance and child support provision of the
agreement on the basis of the Husband's fraudulent failure to
fully inform her of the value of family assets.
     Generally, the courts of this state are bound by
separation agreement freely entered into by the parties
unless   the   court   determines   the   agreement   to   be
unconscionable.    Section 40-4-202, MCA.       However, the
adoption of such an agreement does not forever strip a court
of its inherent equitable authority to re-open an agreement.
     A court of general jurisdiction has the right,
     entirely independent of statute, to grant relief
     against a judgment obtained by extrinsic fraud and
     may grant that relief either on motion in the
     original cause or upon separate equity suit   ...
Cure v. Southwick (1960), 137 Mont. 1, 8, 349 P.2d 575, 579.
     In the instant case, Wife contends that Husband's
failure to fully inform her of the family assets,
misrepresentations concerning certain debts and property, and
the forgery of her name on the couple's joint income tax
return is sufficient to demonstrate extrinsic fraud.
However, in order to demonstrate extrinsic fraud, Wife must
show "a material misrepresentation or concealment of assets"
which has prevented her from fully trying her case and that
the other equities such as laches or negligence are not
present.   Pilati v. Pilati (19791, 181 Mont. 182, 189, 592
P.2d 1374, 1378. We conclude she has not done so.
      Prior to the time of the signing of the separation
agreement, Wife was clearly aware the tax return would soon
be due; that the wine and beer license remained in Husband's
name; that the transfer of the pizza parlor interest had not
been recorded; that Husband could be compelled to produce the
documents; and that she might not receive 50% of the family
assets if the matter was decided by a court. Nonetheless,
Wife voluntarily chose to enter into the settlement agreement
rather than waiting for the documents. Having received the
benefit of the bargain, she will not now be heard to describe
her own decision as fraud. See e .g., Lance v. Lance (1981),
195 Mont. 176, 635 P.2d 571.
     We therefore conclude that the District Court correctly
determined there was insufficient evidence of fraud to
justify setting aside the agreement.      Wife's attempt to
modify the maintenance provision of the agreement must
similarly fail.
     The second specification of error concerns the District
Court's refusal to increase child support from $1,000 per
month to $2,200 per month so that the remaining minor child
can properly engage in ski activities. However, we conclude
that the child's need for a new four wheel drive vehicle and
traveling expenses while skiing is not a change in
circumstances so substantial and continuing as to render the
child    support   provisions   of   the    original   decree
unconscionable within the meaning of § 40-4-208, MCA.
     The judgment is affirmed.

                                       /   '   Justice   Y
                                   /
                                   I/